191 F.2d 735
SHELL PIPELINE CORPORATION, a corporation, Appellant,v.Frank A. SULLENTRUP and Mathilda M. Sullentrup.
No. 14347.
United States Court of Appeals Eighth Circuit.
Sept. 12, 1951.

Appeal from the United States District Court for the Eastern District of Missouri.
Jesse M. Davis, Tulsa, Okl. and Harold I. Elbert, St. Louis, Mo., for appellant.
Leo A. Politte and Joseph T. Davis, Washington, Mo., for appellee.
PER CURIAM.


1
Judgment of District Court, as reduced by remittitur, affirmed, on stipulation of parties.